Case 15-10827 DOC 107 Filed 05/07/19 Page 1 Of 1

B 2100A (Form 2100A) (12/15)
UNITED STATES BANKRUPTCY COURT
District of Maryland

ln re Erin A. Ca||en , Case No. 15-10827

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

U.S. Bank Trust Nationa| Association, as Trustee U.S. Bank Trust Nationa| Association as Trustee
of the Tiki Series ||| Trust of Cha|et Series ||| Trust
Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 1-2
should be sent: Amount of Claim: $275,747-54
c/o SN Servicing Corporation Date Claim Filed; 10/21/2015

323 Fifth Street
Eureka, CA 95501

Phone; 800.603.0836 Phone:
Last Four Digits of Acct #: L Last Four Digits of Acct. #: 4596

 

 

Name and Address where transferee payments

should be _sent if different from above):
SN Servlclng orporatlon

PO BOX 660820
Da||as, TX 75266

Phone; 800.603.0836
Last Four Digits of Acct #:L

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /s/ D. Anthony Sotti|e Date; 05/07/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

